Case 2:17-cv-00887-GRB-ST Document 67 Filed 04/30/20 Page 1 of 1 PageID #: 260

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________



                                                         April 30, 2020

BY ECF

Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                            Re:      Hernandez, et al. v. Marcofai Corp., et al.
                                                     17-cv-887 (GRB) (ST)

Dear Judge Tiscione:

        This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendants pursuant to the Court’s order of March 17, 2020. At this time, Defendants have not
yet provided Plaintiffs with their financials pursuant to the previously referenced order, nor have
Plaintiffs submitted their tax records for in camera review.

        We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/    Clela Errington
                                                     Clela A. Errington, Esq.
                                                     Michael Faillace & Associates, P.C.

cc:     Sim Shapiro, Esq. (via ECF)
        Attorneys for Defendants




                          Certified as a minority-owned business in the State of New York
